Citation Nr: 0924564	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-31 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to service connection for cardiomyopathy with 
congestive heart failure and hypertension.

2.  Entitlement to service connection for pulmonary 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
January 1971 and has additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
cardiomyopathy with congestive heart failure, hypertension, 
and pulmonary hypertension.

In February 2008, the Veteran testified before the 
undersigned Acting Veterans Law Judge, seated at the Board's 
Central Office in Washington, D.C.  A transcript of the 
hearing has been associated with the claims file. 

In March 2008, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.

The Board notes that in a form attached to the April 2009 
Supplemental Statement of the Case (SSOC), the Veteran 
responded in the affirmative that he had more information or 
evidence to submit in support of his appeal.  The Veteran was 
informed that the VA would wait 30 days from the date of the 
SSOC before returning the case to the Board.  It appears that 
the above-described form was received by the Board on May 1, 
2009, and giving the Veteran every possible benefit, the 
Board refrained from adjudicating his claim until June 1, 
2009.  The Board notes, however, that the Veteran did not 
submit any information or evidence in support of his appeal.


FINDINGS OF FACT

1.  In a statement dated in May 2009, the Veteran withdrew 
his appeal concerning entitlement to service connection for 
pulmonary hypertension.

2.  Cardiomyopathy with congestive heart failure and 
hypertension is not attributable to active service and was 
not first manifest within one year of separation from active 
service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to 
the issue of entitlement to service connection for pulmonary 
hypertension have been met.  38 U.S.C.A.               § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  Cardiomyopathy with congestive heart failure and 
hypertension was not incurred in or aggravated by service and 
may not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 101 (2), 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R.                § 20.204(c) 
(2008).

The Veteran's August 2004 Substantive Appeal perfected his 
appeal as to the issue of entitlement to service connection 
for cardiomyopathy with congestive heart failure, 
hypertension, and pulmonary hypertension, as identified in 
the August 2004 Statement of the Case.  An April 2009 
Supplemental Statement of the Case considered the Veteran's 
claim as one claim for cardiomyopathy with congestive heart 
failure and hypertension, and one claim for pulmonary 
hypertension.

By a May 2009 statement, the Veteran asked that pulmonary 
hypertension be removed from his claim.

The Board finds that the Veteran's statement satisfies the 
requirements for the withdrawal of a Substantive Appeal.  As 
the Veteran has withdrawn his appeal as to the particular 
issue of entitlement to service connection for pulmonary 
hypertension, there remain no allegations of errors of fact 
or law for appellate consideration concerning this issue.  
The Board therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to service connection 
for pulmonary hypertension is dismissed.

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record:  (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A.           § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.

In a letter from the RO, dated in December 2002, before the 
initial adjudication of the claim, the Veteran was notified 
of the evidence not of record that was necessary to 
substantiate the claim.  He was told that he needed to 
provide the names of persons, agencies, or companies who had 
additional records to help decide his claim.  He was informed 
that VA would attempt to review his claim and determine what 
additional information was needed to process his claim, 
schedule a VA examination if appropriate, obtain VA medical 
records, obtain service records, and obtain private treatment 
reports as indicated.  

An April 2008 VCAA letter also informed the Veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Relevant to the duty to assist, the Veteran's service 
treatment records as well as all identified VA treatment 
records and private treatment records have been obtained and 
considered.  Additionally, the Veteran was provided with VA 
examinations in December 2002 and March 2009.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including cardiomyopathy with congestive heart 
failure and hypertension, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  38 
U.S.C.A. § 1154(b) (2002); Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the 
Veteran served during wartime; however, the Veteran does not 
contend that he was in combat.  Thus, 38 U.S.C.A. § 1154(b) 
is not for application.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  Active 
military, naval, or air service includes any period of active 
duty training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R.  § 
3.6(a), (d) (2008).  

"Active military, naval, and air service" includes active 
duty.  In turn, "active duty" is defined as full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a), (b) (2008).  Active 
duty training is, inter alia, full-time duty in the Armed 
Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2008).  The "Armed Forces" consist of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1 
(2008).

The Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No 106-419 amended 38 U.S.C.A. § 101(24) to 
additionally include within the definition of active duty any 
periods of inactive duty for training during which an 
individual becomes disabled or dies from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
(CVA) that occurred during such training.  38 C.F.R.        § 
3.6.  However, presumptive periods do not apply to active 
duty training or inactive duty training.  Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).

The Veteran asserts, in his April 2004 Notice of 
Disagreement, his September 2004 Substantive Appeal, and 
during his February 2008 testimony before the Board, that he 
experienced shortness of breath, chest pain, and fatigue 
while running during his period of active duty in 1970 and 
1971.  The Veteran asserts that he was denied medical 
treatment for his complaints and was told by his superiors 
that his symptoms were due to a lack of physical 
conditioning.  The Veteran asserts, in his August 2007 
statement, that his symptoms in 1970 and 1971 are the bases 
of his current heart condition.  

The Veteran does not contend, nor does the medical evidence 
of record indicate, that his cardiomyopathy with congestive 
heart failure and hypertension were incurred in or aggravated 
by a period of active duty for training during his service in 
the Army Reserves.

A Report of Medical Examination, dated in July 1968, is 
silent for any abnormality of the lungs and chest, or heart.  
Report of Medical History, dated at that time and completed 
by the Veteran, noted a complaint of occasional chest pain.  
However, as noted, the physical examination was within normal 
limits, and the examiner noted he was fit for duty.  A Report 
of Medical Examination, dated in October 1970, is silent for 
any abnormality of the lungs and chest, or heart.  Report of 
Medical History, dated at that time and completed by the 
Veteran, is silent for any history of chest pain.  The 
Veteran's service treatment records indicate that he sought 
treatment for unrelated complaints on at least nine 
occasions.  An undated record indicates that x-ray 
examination of the Veteran's chest was normal.

The Board notes that the Veteran contends that he was denied 
medical treatment for his complaints of shortness of breath, 
fatigue, and chest pain while running, and that he asserts 
that such denial of treatment explains the absence of record 
of treatment for same.  However, it is significant that it 
appears that the Veteran did not report his symptoms of 
shortness of breath, fatigue, and chest pain while running, 
once he was able to access medical treatment for an unrelated 
condition.  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim of entitlement to service 
connection for cardiomyopathy with congestive heart failure 
and hypertension.  38 C.F.R. § 3.303(b).

The first post-service clinical evidence of record 
demonstrating a cardiac condition is dated in June 1993.  At 
that time, the Veteran reported the onset of chest pain with 
exertion two years prior.  The Veteran underwent a cardiac 
stress test and was referred for further evaluation.  Since 
June 1993, the medical evidence of record indicates that he 
has received continuous private treatment for his cardiac 
condition, diagnosed as cardiomyopathy with congestive heart 
failure and hypertension.  

The Board notes that while the Veteran received a number of 
physical profiles during service in the Army Reserves for his 
cardiac condition, such were under the direction of his 
private physicians.  Thus, while the Veteran's cardiac 
condition is well-documented in his service treatment records 
during his period of service in the Army Reserves, there is 
no indication that such was incurred in, or aggravated by a 
period of active duty for training.  The Veteran's service 
personnel records contain a Memorandum dated in June 2003 
which indicates that the Veteran, due to his cardiomyopathy 
with congestive heart failure, hypertension, and pulmonary 
hypertension, was found to be medically disqualified for 
continued service in the Army Reserves.  Such Memorandum 
determined that the Veteran's medical disqualification was 
non-duty related.  

During VA examination in December 2002, the examiner noted 
that the Veteran had been in good health until 1993, and at 
that time he began to complain of shortness of breath and 
chest pain on exertion.  The examiner reported that the 
Veteran was evaluated for high blood pressure by private 
physicians and began treatment.  The Veteran reported that 
for the past several years he experienced occasional 
shortness of breath on exertion and was not able to run.  The 
Veteran reported that he is able to walk very slowly for one 
or two miles, although he denied any orthopnea, paroxysmal 
nocturnal dyspnea, or leg edema.  He reported that he had not 
been hospitalized for congestive heart failure or myocardial 
infarction.  

Physical examination revealed blood pressure at 156/100 
sitting and 158/98 lying down, without jugular venous 
distention or carotid bruit.  The Veteran's heart 
demonstrated a regular rhythm of 70 beats per minute, without 
cardiomegaly and no murmur or S3.  The examiner noted that 
recent electrocardiogram testing revealed sinus rhythm with 
left ventricular hypertrophy, echocardiogram testing revealed 
left ventricular hypertrophy with diastolic dysfunction, 
Multi-Gated Acquisition Scan revealed ejection fraction of 53 
percent, and cardiac catheterization revealed normal results.  
A recent stress test was within normal limits and revealed 
metabolic equivalents (METS) of five.  The examiner diagnosed 
with Veteran with hypertensive heart disease with mild left 
ventricular hypertrophy and diastolic dysfunction functional 
class I with estimated METS of 5.

During VA examination in March 2009, the Veteran reported 
complaints of shortness of breath and the inability to run 
since some time in 1984.  The examiner noted, however, that 
the Veteran was evaluated in 1993 and diagnosed with 
hypertension and cardiomyopathy.  At the time of the 
examination, the Veteran complained of shortness of breath on 
exertion, tiredness, and occasional chest discomfort.  The 
Veteran denied orthopnea, ankle swelling, dizziness, and 
palpitations.  The Veteran denied any history of 
atherosclerotic heart disease or myocardial infarction.  

Physical examination revealed blood pressure of 150/90, 
150/88, 150/90, a heart with S1 and S2 present and regular 
sinus rhythm, and without murmur or gallop.  The examiner 
noted that the Veteran's echocardiograms and stress tests 
conducted in 2008 revealed that the Veteran's estimated METS 
was 10.2, and his ejection fraction was 51 percent.  The 
examiner noted that the Veteran's echocardiogram revealed a 
dilated left atrium, a normal left ventricle size, mild-to-
moderate concentric left ventricular hypertrophy, mild mitral 
regurgitation, mild tricuspid regurgitation, normal right 
ventricle and right atrium size, and normal left ventricular 
ejection fraction.  The examiner diagnosed the Veteran with 
essential hypertension and cardiomyopathy. 

The examiner opined that it is less likely than not that the 
Veteran's hypertension and cardiomyopathy are related to his 
period of active duty.  The examiner reasoned that the 
Veteran's service treatment records indicated that the 
Veteran had normal blood pressure and normal heart size 
during active duty and that the Veteran's cardiac problems 
were diagnosed in 1993.  

In this case, cardiomyopathy with congestive heart failure 
and hypertension was not diagnosed within one year of 
separation from service.  Accordingly, service connection for 
same is not warranted on a presumptive basis.  Additionally, 
in view of the lengthy period, over 20 years, without 
evidence of treatment for cardiomyopathy with congestive 
heart failure and hypertension, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, as discussed above, the weight of the evidence is 
against such finding.  Thus, service connection for 
cardiomyopathy with congestive heart failure and hypertension 
is not warranted.

The Veteran has attributed his cardiomyopathy with congestive 
heart failure and hypertension to his claimed shortness of 
breath, fatigue, and chest pain he experienced while running 
in 1970 and 1971 during his period of active duty service.  
However, as a layperson, the Veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A.   § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  While the Veteran is 
competent to report shortness of breath, fatigue, and chest 
pain during his period of active duty service, he does not 
have the medical expertise to provide an opinion regarding 
the etiology of his cardiomyopathy with congestive heart 
failure and hypertension.  Thus, the Veteran's lay assertions 
are not competent or sufficient.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's cardiomyopathy with congestive heart failure 
and hypertension first manifested many years after service 
and is not related to his period of active service or any 
incident therein, including any period of active duty for 
training in the Army Reserves.  As the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for cardiomyopathy with congestive heart 
failure and hypertension, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The appeal concerning the issue of entitlement to service 
connection for pulmonary hypertension is dismissed without 
prejudice.

Service connection for cardiomyopathy with congestive heart 
failure and hypertension is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


